




[Tumi Letterhead]


May 23,2014


David Riley


Dear David:


It is with great pleasure that I extend our offer of employment to you as Senior
Vice President, Finance of Tumi, Inc. (the "Company"). We are confident that you
will be a great fit with Tumi, and that this position will provide you with an
excellent opportunity for personal and professional growth.


1.
Responsibilities



As Senior Vice President, Finance, you will report to Michael J. Mardy and have
the following duties and responsibilities:


•
With respect to the consolidated financial results of the Company, preparing
analyses versus the plan, preparing monthly financial statements, maintaining
the detailed operating plan, preparing the monthly reporting packages and
analyzing the related variances to the plan.



•
In your role, more specifically, you will:



Ø Oversee and operate all financial systems including fixed asset accounting and
reporting and the planning and budgeting systems.
Ø    Prepare and review the monthly reporting package including preparing
analyses versus the plan and last year.
Ø    Review capital expenditures and the capital budget.
Ø    Prepare and review monthly channel performance with Channel Heads.
Ø With the Internal audit head, coordinate and manage the annual audit.
Ø    Review, implement Internal controls to enable a sox 404 certification
(working in conjunction with the head of Internal Audit) .
Ø    Manage, train and develop finance staff.
Ø Streamline and rationalize existing accounting systems and procedures and
processes.
Ø    Review various pricing structures,financial agreements and contracts.
Ø Working with the VP and Treasurer, formulate and execute finance/accounting,
sales/use tax and corporate accounting policies
Ø Initiate and oversee SAP projects as appropriate to leverage the existing ERP
system .
Ø Assist the CFO and the investor relations staff in preparing analyses of the
company's external results to communicate with investors and analysts.


•
Working with the General Counsel, the Senior Director of SEC Reporting, and the
CFO, ensure the company's financial statements and reports are in compliance
with both GAAP and SEC requirements.



Reporting to you will be the Retail Controller and his/her staff, the Assistant
Controller (financial accounting controller) and his/her staff and, on a dotted
line, the accounting functions in Germany and in Asia (including Japan).


2.
Compensation



You will receive $10,769 .23 bi-weekly, which is equivalent to $280,000 per
year. We will formally review your performance on an annual basis in order to
evaluate progress toward your individual and our overall company goals. Based on
your review, salary adjustments will be considered. Any salary increases will be
prorated for your period of service.


In addition, if the company achieves its key performance goals, you will have
the opportunity to earn an annual bonus of up to 40% of your base salary based
on Company and individual performance . A maximum bonus payout reflects
outstanding performance by the Company and exceptional achievement of individual
goals. Any payout will be pro-rated for your period of service. You must be
employed with Tumi on the date of the bonus payout to be eligible to receive any
portion of your




--------------------------------------------------------------------------------




bonus for the previous year. Typically, bonus payouts are made in March.


You will also receive an automobile allowance of $500 per month.


3.
Paid Time Off



You will be eligible to accrue 22 days of paid time off on a pro-rated basis
over the course of each calendar year at the rate of 1.833 days per month,
totaling 11days your first year. The Employee Handbook outlines the PTO policy
in its entirety. In addition, Tumi offers 11 holidays per year.


4.
Other Benefits



You may elect to be enrolled in our medical, dental, and life insurance
programs. We offer long term disability insurance at no cost to you. You may
purchase supplemental life insurance and participate in our discount vision
program. We also offer a Flexible Benefit Account for health and dependent care.
Should you have any questions regarding coverage, please feel free to contact
Tracy Mazza at our New Jersey office. Your coverage will commence the first of
the month following your first thirty days of service.


5.
Profit Sharing/401(k) Plan



You will be eligible to participate in the Tumi, Inc. Profit Sharing/401(k) Plan
after completion of 6 months of service. You can contribute up to 60% of your
salary subject to maximums established by the government. Contribution deferral
amounts are pre-tax dollars, thereby reducing your taxable income. Tumi will
match 100% of your elective contributions up to the first 3% of eligible
compensation and 50% of your elective contributions on the next 2% of eligible
compensation; maximum company match is 4%. In addition to this 401(k) program,
Tumi also has a Profit Sharing program under which the company may make
additional discretionary profit sharing contributions once you are eligible.
Historically, profit sharing contributions have been in the range of 0-3% of
base salary.


6.
Stock options



You will receive on the first date of your employment, (or if such date occurs
during a time when trading in the Company's stock is prohibited due to the
Company's blackout policy, in which case the award will be made on the third
business day after the release of earnings or the lifting of such trading
blackout) (the "Award Date"), an equity grant in the form of stock options
granted under the Tumi Holdings, Inc. 2012 Long-Term Incentive Plan (the
"Plan"), which have a grant date value of $100,000, determined using the
accounting criteria used to determine the accounting charge for the option grant
(Black Scholes method) based upon the fair market value of Tumi Holdings, Inc.
stock as quoted on the NYSE which, for this purpose, is the closing price on the
Award Date (the "Closing Price"). The strike price for shares of Tumi Holdings,
Inc. stock that you may purchase under such stock options will be the Closing
Price. Your stock options will vest in accordance with, and otherwise be subject
to the terms and conditions of, the Plan and a Stock Option Agreement between
you and Tumi Holdings, Inc.


In addition, you will receive on the Award Date, an equity award in the form of
performance-based restricted stock units granted under the Plan, which have a
grant date value at target performance of $100,000, determined using the
accounting criteria used to determine the accounting charge for the stock award
(Black Scholes method) based upon the Closing Price. Your stock award will vest
in accordance with, and otherwise be subject to the terms and conditions of, the
Plan and a Restricted Stock Unit Agreement between you and Tumi Holdings, Inc.


7.
Severance



The Employment Period shall continue until a "Separation", which shall mean the
date of the occurrence of any of the following events: (i) Your resignation,
death or disability or (ii) termination of the Employment Period at any time,
with or without Cause, as hereinafter defined.


In the event that the Company terminates your employment without Cause, the
Company shall continue to pay to you (consistent with past payroll practices)
your Base Salary for a period of twelve (12) months, plus any eligible bonus due
for period of employment; provided, however, that you have executed and
delivered to the Company a General Release, in form and substance substantially
similar to Exhibit A attached hereto. In addition, in the event that the Company
terminates your employment without Cause, the Company shall pay the premiums for
a period of six (6) months for your continuing medical/




--------------------------------------------------------------------------------




hospitalization insurance provided under the Company's medical/hospitalization
insurance plan pursuant to the federal legislation known as "COBRA", on the same
basis as the Company paid such premiums prior to the Separation; provided,
however, that you shall make a COBRA election in accordance with the said plan,
the Company continues to provide coverage under the plan to the Company's
employees generally, and you otherwise continue to be eligible for continuation
coverage under the said plan pursuant to COBRA and the terms of the plan. The
benefits set forth in this paragraph are referred to herein as the "Severance
Benefits."


In the event you cease to be employed by the Company for any reason other than a
termination by the Company without Cause, you shall only be entitled to receive
your Base Salary through the date on which the Employment Period terminates, and
you shall not be entitled to any other salary, compensation or benefits from the
Company. Notwithstanding the foregoing, in the event that (i) Michael J. Mardy
ceases to be employed by the Company or its parent corporation as Chief
Financial Officer and (ii) within 90 days of such event, you resign your
employment with the Company, unless the (A) Company then has Cause to terminate
your employment and does terminate your employment for Cause, or (B) you are
offered the position of Chief Financial Officer of the Company and decline such
offer, you will be entitled to receive the Severance Benefits, subject to
delivery of the General Release.


Except as otherwise expressly provided herein, all of your rights to salary,
bonuses, fringe benefits and other compensation hereunder which accrue or become
payable after the termination of the Employment Period shall cease upon such
termination (other than those expressly required under applicable law, such as
COBRA). The Company may offset any amounts you owe the Company against any
amounts the Company owes you.


For purposes of this Agreement, "Cause" shall mean: (i) the commission of a
felony or a crime involving moral turpitude or the commission of any other act
or omission involving dishonesty or fraud with respect to the Company (and/or to
the Company's parent and any subsidiaries and affiliated companies of the
Company) or any of its or their customers or suppliers; (ii) conduct tending to
bring the Company (and/or to the Company's parent and any subsidiaries and
affiliated companies of the Company) into substantial public disgrace or
disrepute; (iii) substantial and repeated failure to perform the duties of the
office held by you as reasonably directed by the Board; (iv) gross negligence or
willful misconduct with respect to the Company (and/or to the Company's parent
and any subsidiaries and affiliated companies of the Company); (v) any material
breach of this Agreement by you that is not cured within 10 days after the
Company delivers written notice of such breach to you.


8.
Relocation



Tumi will reimburse you for expenses incurred to move your furniture and
household items totaling $50,000.00.


9.
Starting Date



Your official start date will be June 30, 2014.


David, we believe that you will be a terrific addition to our Tumi Team, and
look forward to you joining us. Please feel free to call me if you have any
questions.


Sincerely,
/s/ Sharon Margulies
Sharon Margulies
Vice President, Human Resources

Accepted:
/s/ David J. Riley
3/27/2014
 
David J. Riley
Date















--------------------------------------------------------------------------------




APPENDIX A


GENERAL RELEASE
I, David J. Riley, in consideration of and subject to the performance by Tumi
Inc., a New Jersey corporation (together with its affiliates, the "Company"), of
its material obligations under the Separation of Employment Agreement executed
simultaneously herewith (the "Separation Agreement"), do hereby release and
forever discharge as of the date hereof the Company and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and its direct or indirect owners (collectively, the "Released
Parties") to the extent provided below.


I understand that any payments or benefits paid or granted to me under the
Separation Agreement represent, in part, consideration for my signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in the Separation Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereinafter or breach this General Release.


Except as provided in the 5th sub-paragraph hereof, I knowingly and voluntarily
release and forever discharge the Company and the other Released Parties from
any and all claims, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys'
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the date of this General Release) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Civil
Rights Act of 1866, as amended; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or any other federal or state law which regulates or otherwise
applies to employment, including the New Jersey Conscientious Protection Act, or
under any other local, state, or federal law, regulation or ordinance; or under
any public policy, contract or tort, or under common law; or arising under any
policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys ' fees
incurred in these matters) (all of the foregoing collectively referred to herein
as the "Claims").


I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action or other matter covered by the 3rd paragraph hereof.


I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company shall not serve as the basis
for any federal or state claim or action (including, without limitation, any
claim under the Age Discrimination in Employment Act of 1967).


In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Separation Agreement. I further agree that in the event I should bring a
Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims. I
further agree that I am not aware of any pending charge or complaint of the type
described in the 3rd paragraph hereof as of the execution of this General
Release.


I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.


I agree that I will forfeit all amounts payable by the Company pursuant to the
Separation Agreement if I challenge the validity of this General Release. I also
agree that if I violate this General Release by suing the Company or the other
Released




--------------------------------------------------------------------------------




Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys' fees, and
return all payments received by me pursuant to the Separation Agreement .


I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other counsel I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.


Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.


I agree to reasonably cooperate with the Company in any internal investigation
or administrative, regulatory or judicial proceeding. I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company's request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may come into my possession, all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments. I understand that
in the event the Company asks for my cooperation in accordance with this
provision, the Company will (i) reimburse me for reasonable travel expenses,
including lodging and meals, upon my submission of receipts; and (ii) pay a per
diem fee, in such amount as determined by the mutual agreement of me and the
Company, for each day or partial day that I am providing such services.


Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Separation Agreement.


Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


I AGREE THAT:


1.
I HAVE READ IT CAREFULLY;



2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES    ACT OF 1990; AND
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;



3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;



4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND HAVE
DONE SO, OR, AFTER CAREFUL READING AND CONSIDERATION; I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;



5.
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON DATE, TO CONSIDER IT, AND THE VERSION OF THIS
RELEASE IS NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;





6.
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;



7.
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF





--------------------------------------------------------------------------------




ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND


8.
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.



9.
I UNDERSTAND THAT ANY FACT, EVENT OR CIRCUMSTANCE OF WHICH I AM NOT NOW
PRESENTLY AWARE AND WHICH I SUBSEQUENTLY BECOME AWARE OF, WHICH RELATES TO OR
INVOLVES IN ANY MANNER, EITHER DIRECTLY OR INDIRECTLY, ANY ASPECT OF MY
EMPLOYMENT AND CESSATION OF EMPLOYMENT, WILL NOT IN ANY MANNER EFFECT THE
FINALITY AND    ENFORCEABILITY    OF THIS GENERAL RELEASE BY THE COMPANY.

Date:
 
 
 





